Per curiam.
C. R. W. is appealing the decision of the Board to Determine Fitness of Bar Applicants to deny her application for certification of fitness to practice law in Georgia. The Board issued a tentative denial after a personal meeting with C. R. W. in June 1995. The Board issued its final decision after a formal hearing before a hearing officer. The hearing officer recommended that C. R. W. be certified. The Board rejected this recommendation based on its finding that C. R. W. was not fiscally responsible. After a review of the record, we conclude that the evidence supports the Board’s decision and affirm.
1. Admission to the State Bar of Georgia is governed by Rules promulgated by this Court.1 Throughout the application process, the applicant bears the burden of establishing her fitness to practice law.2 If the Board notifies an applicant of its intent to deny certification, the applicant may request a formal hearing.3 The hearing officer’s findings of fact and recommendations are not binding upon the Board or this Court.4 If there is any evidence to support the Board’s decision, we will uphold it.
2. The Board’s final determination denying certification refers to her “fiscal irresponsibility” and “the facts of this case.” The dissent’s view that C. R. W. did not have adequate notice of the Board’s concerns is belied by the record. The Board’s correspondence with C. R. W. since her initial application, as well as the transcript of its personal conference with her, demonstrate that C. R. W. had adequate notice and opportunity to meet the Board’s concerns regarding her fiscal responsibility and candor.
3. This Court has previously emphasized the importance of demonstrating stability in meeting financial obligations.5 A review of this record shows that C. R. W. has not met her burden of showing a good faith effort to meet her obligations and has not established a sufficient payment history in view of her past financial difficulties.
C. R. W. graduated from George Washington School of Law in 1992. When she filed her application with the Fitness Board in February 1994 and disclosed significant defaulted student loans, the Board informed her of its policy to not grant certification until she demonstrated that she had contacted creditors, made arrangements to repay existing debts, and had met the repayment terms for six con*535secutive months. Despite knowledge of this policy and C. R. W.’s own statement in her original application that she was not attempting to defeat creditors, C. R. W. made no attempt to work out payment with her creditors. Indeed, C. R. W. had made no payments on any of her law school loans. Instead, she filed her second petition for bankruptcy in May 1994 seeking to discharge her debts. C. R. W.’s lack of any good faith effort to repay debts was a factor cited by the bankruptcy court in denying discharge of two student loans. Only after the bankruptcy court entered this order did C. R. W. reach settlement agreements with other student loan creditors in March 1995. Her other student loan debts were discharged because of the creditors’ failure to respond in the bankruptcy proceeding. Additionally, she was able to discharge approximately $17,000 in consumer debt.
The hearing officer found that as of April 1996 she was current on the obligations that survived bankruptcy or was not in default. The record, however, does not support this finding. Specifically, the letters from two student loan creditors stating that C. R. W. was not in default were dated March 1995, the same month she reached settlement agreements with them in bankruptcy and over a year prior to the evidentiary hearing. C. R. W. testified that these creditors allowed her to begin payments in April 1996. A credit report from one of these creditors, however, showed that payments were to begin in January 1996. Even if C. R. W. were not in default at the time of the hearing in April 1996, there was no evidence to show a satisfactory payment history on these two student loans totaling over $35,000. C. R. W. was obligated to begin paying a third student loan in October 1995. At the hearing in April, she produced four checks showing payments from October 1995 through January 1996. It was C. R. W.’s burden to establish her fiscal responsibility and she failed to do so.
Finally, the record shows other instances of a lack of candor or a lack of commitment to full disclosure. C. R. W. failed to disclose the existence of two loans and she failed to provide account numbers for four creditors and addresses for her three most recent employers.
Because the Board’s and this Court’s primary concern in admitting persons to the practice of law is the protection of the public, any doubts must be resolved against the applicant and in favor of protecting the public.6 In light of this concern and all the circumstances detailed above, we cannot say the Board’s decision lacks foundation in fact and we affirm.

Decision affirmed.


All the Justices concur, except Benham, C. J, and Carley, J., who dissent.


 See Rules Governing Admission to the Practice of Law, adopted by the Supreme Court of Georgia, Ga. Ct. & Bar Rules, p. 12-1 et seq.


 In re Beasley, 243 Ga. 134, 136 (252 SE2d 615) (1979).


 Id. at sec. 8 (a).


 Id. at sec. 8 (c).


 See In re Johnson, 259 Ga. 509 (384 SE2d 668) (1989).


 In re Cason, 249 Ga. 806 (294 SE2d 520) (1982).